Dismissed and Memorandum Opinion filed December 20, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00686-CV
                                   ____________

 IN THE MATTER OF THE MARRIAGE OF RACHEL LYNN BEVERLY AND
                CHAD ASHLEY BEVERLY, Appellant



                       On Appeal from the 245th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2007-64129


                     MEMORANDUM                     OPINION

      This is an appeal from a judgment signed July 8, 2011. The notice of appeal was
filed on August 8, 2011. Our records show that the contest to appellant’s affidavit of
indigence was sustained. Appellant was ordered to pay costs, but, as of this date, has not
paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless indigent); see also Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of
appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same).
       On November 10, 2011, this court ordered appellant to pay the appellate filing fee
on or before December 1, 2011, or the appeal would be dismissed. Appellant has not paid
the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R. App.
P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.




                                             2